17 N.J. 569 (1955)
112 A.2d 246
STATE OF NEW JERSEY, PLAINTIFF-RESPONDENT,
v.
RUDOLF WORBETZ, DEFENDANT-APPELLANT.
The Supreme Court of New Jersey.
Submitted February 28, 1955.
Decided March 14, 1955.
*571 Mr. Rudolf Worbetz, in propria persona.
Mr. Leon Gerofsky, Somerset County Prosecutor, for the respondent.
PER CURIAM.
The judgment is affirmed for the reasons expressed in the opinion of the court below.
For affirmance  Chief Justice VANDERBILT, and Justices HEHER, OLIPHANT, WACHENFELD, BURLING, JACOBS and BRENNAN  7.
For reversal  None.